Citation Nr: 0805706	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Basic entitlement to nonservice connected pension, to include 
special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant was a member of the Tennessee Army National 
Guard from 1980 to 2004, and he served an initial period of 
active duty for training (ACDUTRA) from July 8, 1980 to 
October 3, 1980.  The appellant was discharged from the 
Tennessee National Guard on April 30, 2004.  The appellant 
has stated that he was on active duty from April 1, 2004 
until his discharge; however, that period of service has not 
been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the appellant's claim of 
entitlement to nonservice-connected disability pension 
benefits with special monthly pension on the ground that he 
had no less than 90 days of active service.


FINDINGS OF FACT

1.  The appellant did not have 90 days or more of active duty 
military service during a period of war and the appellant did 
not have 90 days or more consecutive or aggregate active duty 
military service that began or ended in a period of war.

2.  The appellant was not discharged from active duty 
military service during a period of war for a service-
connected disability.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits, including SMP, based upon 
qualifying wartime military service by the appellant, have 
not been met.  38 U.S.C.A. §§ 101, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Because 
the application of the law to the undiputed facts is 
dispositive of this appeal, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).  

In support of this appeal, the veteran asserts entitlement 
based on periods of active duty from July 8 to October 3, 
1980, and from April 1 to May 1, 2004.  

The appellant was a member of the Tennessee National Guard 
from April 18 to April 30, 2004.  As reflected by his DD Form 
214, he served an initial verified period of ACDUTRA from 
July 8 to October 3, 1980.  The appellant presumably had 
multiple other periods of ACDUTRA and INACDUTRA over the 
years between 1980 and 2004, but these have not been 
verified.  

The appellant's reported active service in 2004 has not been 
verified.  In any case, although the year 2004 falls within a 
period of war, the highest number of days the appellant could 
have had on active duty during said wartime period according 
to his own report is thirty.  Thus, the appellant did not 
serve for 90 days or more during a period of war; he was not 
discharged or released from service in the active military, 
naval, or air service during a period of war for a service-
connected disability; and he did not serve in the active 
military, naval, or air service for an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(3).

In any case, although the appellant may have had periods of 
ACDUTRA and/or INACDUTRA between 1980 and 2004, this does not 
qualify him for a pension.  ACDUTRA is specifically exempted 
from the definition of active duty.  38 C.F.R. § 3.6(b)(1).  
Furthermore, the year 1980 does not fall within any period of 
war and this period of ACDUTRA encompassed fewer than 90 
days.  Therefore, the appellant's verified ACDUTRA service in 
1980 was not active service and did not take place during any 
time period specified by law as wartime.  Thus, the Board 
finds that the appellant's 1980 ACDUTRA service does not meet 
the basic eligibility requirements for nonservice-connected 
pension benefits as he did not have active service during a 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. 

The appellant, on his August 2004 application for pension, 
listed only his 1980 initial period of ACTDUTRA as a time 
when he served on active duty.  He subsequently stated, in 
his October 2004 Notice of Disagreement that he was called to 
active duty and served from April 1, 2004 until May 1, 2004.  
The appellant's National Guard medical records from that 
period indicate that he was discharged from the National 
Guard for medical reasons on April 30, 2004, namely the 
residuals of a stroke; he is not service-connected for that 
condition or any other condition.

Under the law, pension is payable to a veteran who served in 
the active military, naval, or air service for ninety (90) 
days or more during a period of war.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.3.  In a case where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Because he does not have at least 90 days of 
qualifying service, the veteran does not have basic 
eligibility for VA pension benefits and his claim must be 
denied on that basis.


ORDER

Basic eligibility for nonservice-connected VA pension 
benefits, including special monthly pension, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


